Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                           Nos. 04-14-00370-CR and 04-14-00372-CR

                                    Andres Ramon JUAREZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2013CR0936B and 2013CR0937B
                         Honorable Mary D. Roman, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED as modified. It is
ORDERED no costs shall be assessed against appellant in relation to his trial or this appeal because
he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 10, 2015.


                                                  _____________________________
                                                  Jason Pulliam, Justice